Citation Nr: 0640158	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-41 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for squamous cell 
carcinoma of the tongue, to include as secondary to Agent 
Orange exposure, based upon accrued benefits.  

2.  Entitlement to service connection for brain cancer, to 
include as secondary to Agent Orange exposure, based upon 
accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.






REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  He died July [redacted], 2003.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant and her representative contend, in essence that 
the veteran submitted new evidence sufficient to reopen the 
claim for service connection for squamous cell carcinoma of 
the tongue, to include as secondary to Agent Orange exposure, 
based upon accrued benefits.  In the alternative, she claims 
that the veteran's brain cancer was also caused by Agent 
Orange exposure in service.  She is also pursuing this claim, 
based upon accrued benefits.  She further maintains that the 
veteran's cancer, squamous cell carcinoma of the tongue, 
brain cancer, or laryngeal cancer, was the cause of the 
veteran's death and that one, or a combination of these 
cancers were caused by service, to include Agent Orange 
exposure.  Finally, she also claims DEA benefits pursuant to 
38 U.S.C.A. Chapter 35.

The record also reveals that the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), have not been fulfilled 
in this claim.  The Board is required to address VCAA.  The 
VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002);38 C.F.R. § 3.159.  The RO sent 
the appellant VCAA letters in August 2003, and March 2005.  
The letters informed the appellant what VA's duty is to 
assist her to obtain evidence for her claims and what they 
still needed from her in regard to her claims.  However, in 
these letters, she was not informed what was necessary 
according to VA regulations, to show for a claim for accrued 
benefits or what was needed for a new and material evidence 
claim, or DEA pursuant to Chapter 35 claim.  This is 
necessary prior to final adjudication of these claims.  

The veteran death certificate reveals that his immediate 
cause of death was Glioblastoma multiforme of the brain.  
Laryngeal cancer, hypertension, coronary artery disease and 
congestive heart disease were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.

Of import, is the diagnosis of the laryngeal cancer, which is 
presumptive cancer for herbicide exposure (Agent Orange).  It 
is not clear from the record whether this cancer was a 
primary site or a secondary site.  It is also not clear 
whether laryngeal cancer caused or contributed to cause the 
veteran's death.  As such, a medical opinion is necessary.  

The Board observes that larynx cancer was stated in the 
medical records to have been diagnosed by Riverside Hospital.  
These records are not associated with the claims folder.  
They should be obtained and associated with the claims folder 
as they are of value to the adjudication of the claim.  

A review of the veteran's death certificate does not indicate 
whether or not an autopsy was performed.  This should be 
determined, and if an autopsy was performed, those protocol 
records should be obtained and associated with the claims 
folder.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes 
sending the appellant a letter discussing 
what information and evidence not of 
record is necessary regarding claims for 
new and material evidence for accrued 
benefits purposes, DEA benefits pursuant 
to 38 U.S.C.A. § Chapter 35, and service 
connection for accrued benefits purposes.  
The letter should provide what 
information and evidence VA will seek to 
provide, and what information and 
evidence the appellant is expected to 
provide.  In the letter, request that the 
appellant submit all pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.  The corrective 
VCAA notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The appellant should be 
informed that material evidence consists 
of a competent medical opinion which 
links the veteran's squamous cell 
carcinoma of the tongue to the veteran's 
service, including any incident of 
service.

The appellant should also be provided 
with notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

2.  After obtaining an appropriate 
release of information, request all 
treatment records since 1999 for 
treatment of the veteran's cancer (s), to 
include chemotherapy and/or radiation 
treatment from Riverside Regional Medical 
Center.  Indicate that all records, to 
include treatment for squamous cell 
carcinoma, laryngeal cancer, and brain 
cancer, if treated at this facility, 
should be obtained and associated with 
the claims folder.  If these records are 
not available or do not exist, it should 
be so noted in the record.  

3.  The RO should ascertain whether or 
not an autopsy was performed and if so, 
the autopsy report should be obtained and 
associated with the claims folder.  

4.  After receipt of the veteran's 
medical records, the RO should submit the 
veteran's entire claims folder for a VA 
medical opinion.  The physician should 
give an opinion as to whether the 
veteran's laryngeal cancer was a primary 
site, as opposed to a secondary site from 
the veteran's other cancers.  If a 
primary site, the physician should give 
an opinion as to whether laryngeal cancer 
caused or contributed to cause the 
veteran's death.  In this regard, the 
examiner should state whether laryngeal 
cancer contributed substantially or 
materially to cause death; whether it 
combined to cause death; whether it aided 
or lent assistance to the production of 
death; or whether it had a material 
influence in accelerating death.  The 
examiner should specifically state 
whether there is a causal connection 
between laryngeal cancer and the 
veteran's death.

The claims file must be made available 
to, and reviewed by, the physician and so 
noted on the examination report.  The 
physician should give a complete 
rationale for all opinions given.

5.  If the benefits sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case.  They 
should be provided an appropriate period 
of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


